        Case 2:18-cr-00260-JCM-GWF Document 28 Filed 05/22/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Edgar Inzunza

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00260-JCM-GWF
11                  Plaintiff,                            STIPULATION TO CONTINUE
12                                                        SENTENCING HEARING
            v.
                                                          (First Request)
13   EDGAR INZUNZA,
14                  Defendant.
15
16          IT    IS    HEREBY        STIPULATED         AND      AGREED,       by    and   between
17   Nicholas A. Trutanich, United States Attorney, and Jared Grimmer, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Edgar Inzunza, that the Sentencing Hearing currently scheduled on
21   May 29, 2019 at 10:30 a.m., be vacated and continued to a date and time convenient to the
22   Court, but no earlier than thirty (30) days.
23          The Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to gather mitigation information
25   for Mr. Inzunza, which is relevant to the sentencing disposition of this case.
26          2.      The defendant is incarcerated and does not object to the continuance.
       Case 2:18-cr-00260-JCM-GWF Document 28 Filed 05/22/19 Page 2 of 3




 1        3.      The parties agree to the continuance.
 2        This is the first stipulation to continue filed herein.
 3        DATED this 22nd day of May, 2019.
 4   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 5
 6      /s/ Nisha Brooks-Whittington                     /s/ Jared Grimmer
     By_____________________________                  By_____________________________
 7
     NISHA BROOKS-WHITTINGTON                         JARED GRIMMER
 8   Assistant Federal Public Defender                Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:18-cr-00260-JCM-GWF Document 28 Filed 05/22/19 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00260-JCM-GWF
 4
                     Plaintiff,                       ORDER
 5
            v.
 6
     EDGAR INZUNZA,
 7
                     Defendant.
 8
 9
10         IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11                                                            July 3, 2019
     May 29, 2019 at 10:30 a.m., be vacated and continued to _____________________ at the hour
12   of 10:30 a.m.
13
                  May____
            DATED this 22, 2019.
                           day of May, 2019.
14
                                                                          ___
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
